DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The election without traverse filed February 28, 2022 is acknowledged and has been entered.
	Applicant has elected the invention of Group I, claims 1-18 and 261, drawn to a nucleic acid molecule encoding a first and a second polynucleotide encoding a CDR3 region of a TCR polypeptide of a TCR that binds to PRAME and a CDR region of a TCR polypeptide of a TCR that binds to PRAME, a plasmid or viral vector comprising said nucleic acid molecule, a cell transfected or transduced with said nucleic acid molecule, a composition comprising said nucleic acid molecule, said vector, or said cell, and a method for expressing a TCR that specifically binds to PRAME in a cell comprising contacting a cell with said nucleic acid molecule, and a method for expressing a TCR that binds to PRAME, said method comprising contacting a nucleic acid according to claim 1 with a cell.
	Additionally, Applicant has elected the species of the invention in which the CDR3 region of the T cell receptor (TCR) specifically binds to a PRAME polypeptide comprising the amino acid sequence of SEQ ID NO: 89.
Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 

2.	Claims 1-26 are pending in the application.  Claims 4, 7, 8, and 19-25 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species of invention, there being no allowable generic or linking without traverse in the reply filed on February 28, 2022.

3.	Claims 1-3, 5-6, 9-18, and 26 are currently under prosecution.2

Information Disclosure Statement
4.	The information disclosures filed to date have been considered.  An initialed copy of each is enclosed.
Notably, one or more of the disclosure statements filed to date lists a Search Report.  The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98.  37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed.  In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper."  Therefore, the references cited in the Search Report have not been considered.  Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e).  See MPEP § 609.05(a).
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing dates of earlier filed applications is acknowledged.  
However, claims 1-3, 5-6, 9-18, and 26 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely July 24, 2019.

Drawings
6.	The drawings are objected to because each of Figures 13 and 14 includes portion multiple sheets labeled “Figure 13 (cont.)” or “Figure 14 (cont.)”.  Figures that continue on more than one sheet should be labeled by Figure number and then a capital letter corresponding to how many sheets the figure continues on (i.e., A, B, etc.)  See 37 CFR § 1.84.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Appropriate correction is required.

Specification
7.	The specification is objected to for the following reason:
	At page 1, paragraph 1, of the specification there is a statement that this application claims benefit of U.S. Provisional Application No. 62/130,884.  However the provisional application was abandoned before the instant application was filed.
Appropriate correction is required.

8.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
Example of such improperly demarcated trademarks appearing in the specification are Cellgenix™ and GenBank™; see, e.g., page 66, lines 14 and 25.
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  Applicants may identify trademarks using the “Trademark” search engine under “USPTO Search Collections” on the Internet at https://www.uspto.gov/trademarks/search.


In this instance, an amino acid sequence depicted in Figure 5C is not identified by sequence identification numbers, either in the figure or in the brief description of figure at page 3 of the specification.  In addition, claim 5 recites, “the first polypeptide comprises the amino acid sequence of SEQ ID NO: 23, or an amino acid sequence 90% or more identical to the sequence of SEQ ID NO: 23”, but there is actually no amino acid sequence disclosed in the Sequence Listing under the listing of SEQ ID NO: 23.3
Applicant must provide appropriate amendments to the specification or drawings inserting the required sequence identifiers.  Sequence identifiers for sequences appearing in the drawings may appear in the drawings or in the brief description of the drawings.  
As noted in the attached Notice to Comply, appropriate action correcting this deficiency is required.  If necessary to correct the deficiency, Applicant must submit paper and computer-readable copies of a substitute sequence listing, together with an amendment directing its entry into the specification and a statement that the content of both copies are the same and, where applicable, include no new matter.  

Claim Objections
10.	Claim 10 is objected to because claim recites, “any one of embodiments D1-46 […]”, which is presumed to be a reference to embodiments that are disclosed by the specification.  Claims must, under modern claim practice, stand alone to define Ex parte Fressola, 27 USPQ2d 1608 (BPAI, 1993). See M.P.E.P. § 2173.05(s).4

11.	Claim 6 is objected to because in one embodiment the first polynucleotide comprises the nucleotide sequence of SEQ ID NO: 3, which is demarcated at page 161 of the specification with the designation “co*”.  The meaning of this designation is not provided by the specification.  What meaning does this designation have?  It appears that SEQ ID NO: 3 may be similar to SEQ ID NO: 25 and perhaps the designation is being used to indicate alterations or differences in structure and/or origin.  What is the relationship, if any, between SEQ ID NO: 2 and SEQ ID NO: 3?  What alterations were made, if that is the case (i.e., how is it that SEQ ID NO: 2 has been altered to provide SEQ ID NO: 3)?  Does SEQ ID NO: 3 encode the amino acid sequence of SEQ ID NO: 1 or a variant thereof?  An understanding is necessary in order to determine the scope of the claim, as well as to examine the claim to determine if requirements for patentability are met by the claim.

12.	 Claim 6 is objected to because in one embodiment the first polynucleotide comprises the nucleotide sequence of SEQ ID NO: 6, which is demarcated at page 162 of the specification with the designation “co”.  The meaning of this designation is not provided by the specification.  What meaning does this designation have?  It appears that SEQ ID NO: 6 may be similar to SEQ ID NO: 56 and perhaps the designation is being used to indicate alterations or differences in structure and/or origin.  What is the relationship, if any, between SEQ ID NO: 5 and SEQ ID NO: 6?  What alterations were made, if that is the case (i.e., how is it that SEQ ID NO: 5 has been altered to provide 

Claim Rejections - 35 USC § 101
13.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

14.	Claims 1-3, 5-6, and 9-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
	Claims 1-3, 5, 6, and 9-12 are drawn to drawn to a nucleic acid, which is not isolated.  Claim 13 is drawn to a plasmid or viral vector comprising a nucleic acid according to claim 1, which is not isolated; and claims 14-17 are drawn to a modified cell transfected or transduced with a nucleic acid according to claim 1, which is also not isolated.  Each of these products is a product that is intended for use in treating a human individual and in order to use each in the manner intended it is necessary to introduce each into the body of a living human individual.  Once introduced the nucleic acid, vector, or cell becomes an integral part of the human being, which is not readily removed or separated from the body of the human.  M.P.E.P. § 2105 states:  If the broadest reasonable interpretation of the claimed invention as a whole encompasses a human being, then a rejection under 35 U.S.C. 101 must be made indicating that the claimed invention is directed to nonstatutory subject matter.  In this instance, because the claimed products are not isolated and are intended to become integral parts of a living human being, the claims are broadly but reasonably construed as encompassing the living human being.  Accordingly the claims, at present, are not drawn to patentable subject matter.
	It is suggested that this issue may best be remedied by amending each of claims 1, 13, 14, and 16 to recite a limitation requiring the claimed invention to be “isolated”. 


Claim Rejections - 35 USC § 112
15.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

16.	Claims 1-3, 5-6, 9-18, and 26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1-3, 5-6, 9-18, and 26 are indefinite for the following reasons:
	(a)	Claim 1 recites, “the CDR3 region of the TCR polypeptide and the CDR3 region of the TCR  polypeptide together specifically bind to PRAME”.  This recitation renders the claims indefinite because the CDR3 regions of a TCR polypeptide and a TCR polypeptide do not in and of themselves, as a combination, bind to an antigen (e.g., PRAME). It is therefore unclear how the claims should be construed or what it is that is actually regarded as the invention.  Is it a nucleic acid molecule that encodes an TCR that binds to a peptide fragment of PRAME when presented in the context of an MHC complex (e.g., an HLA-A2 complex) or is it something else?  Is it really a nucleic acid that encodes a first and second polypeptide comprising only the CDR3 regions of TCR and TCR chain, respectively, which must somehow interact together to form a binding site that is capable of binding to PRAME, even in the absence of an MHC complex acting to present the antigen?  Notably it is only according to claim 2 that the claimed nucleic acid encodes a T cell receptor (TCR); so it follows that the polypeptides that are encoded by the nucleic acid according to claim 1, for example, are not polypeptides that interact to form a TCR.  What is it that is regarded as the invention?
(b)	The claims are directed to a T cell receptor that specifically binds to “the preferentially expressed antigen in melanoma (PRAME)”, but which antigen is it that is referred to using this designation?  According to claim 3 it would seem that PRAME is a polypeptide comprising the amino acid sequence of SEQ ID NO: 89, but according to claim 4 (withdrawn) that PRAME is a polypeptide comprising the amino acid sequence of SEQ ID NO: 90.  What is PRAME?  Which polypeptides are those that are referred to by the claims using the designation?  Given that according to the claims the designation 7; as another example, a single term is frequently used to identify multiple different polypeptides that occur in different species of animals, which although sharing certain structural and/or functional characteristics have distinct structures and/or functions (e.g., orthologs and paralogs).8  
35 U.S.C. § 112(b) requires the claim define the metes and bounds of the subject matter that is regarded as the invention with such clarity and particularity to permit the skilled artisan to know or determine infringing subject matter; because the designation “PRAME” used to describe the polypeptide(s) to which the claims are directed does not unambiguously identify those polypeptides, this requirement has not been met. 
It is suggested that this issue might be remedied by amending the claims to include a recitation of the amino acid sequence(s) of the polypeptide or polypeptides to which the claims are directed by reference to the sequence identification number(s) of the amino acid sequence(s) of the polypeptide(s) as set forth in the Sequence Listing. This is because the amino acid sequence of a polypeptide is a unique identifier that 
	(c)	Claims 5 and 6 are indefinite because claim 5 is punctuated with a period in line 5, as well as with a period at the end of the final line.  It is unclear how the claims should be construed.
(d)	Claims 5 and 6 are drawn to the nucleic acid according to claim 1, wherein, in one embodiment, “the first polypeptide comprises the amino acid sequence of SEQ ID NO: 23, or an amino acid sequence 90% or more identical to the sequence of SEQ ID NO: 23”.  However there is no amino acid sequence disclosed in the Sequence Listing under the listing of SEQ ID NO: 23 and no disclosure of this amino acid sequence elsewhere in the disclosure; and therefore the metes and bounds of the claimed invention cannot be determined.9
(e)	With further regard to claim 5, the nucleic acid according to claim 1 encodes a first and a second polypeptide, each of which, in one embodiment, comprises an amino acid sequence that is identical to a reference amino acid sequence (e.g., SEQ ID NO: 1), or in another embodiment comprises an amino acid sequence that is only partially identical to the reference amino acid sequence (i.e., at least 90% identical), or still another embodiment is “a functional fragment” of the polypeptide comprising the amino acid sequence that is identical to a reference amino acid sequence or the amino acid sequence that is only partially identical to the reference amino acid sequence.  While the functional characteristics of a given polypeptide are inherent, it is not evident what functional characteristics the “functional fragment” must actually have, if a nucleic acid encoding the fragment is to be understood to be regarded as part of the invention.  According to the disclosure at page 14 of the specification, “ ‘a functional fragment’ of a CDR3 region of a T cell receptor polypeptide refers, for example, to a T cell receptor that may have a modified amino acid sequence and may, for example, have an amino acid sequence of the alpha or beta polypeptides, or alpha and beta polypeptides that is 80%, 85%, 90%, 95% or more identical to the corresponding alpha and beta polypeptides, but is capable exemplary it is uncertain if the either of the first and second polypeptides comprising an amino acid sequence that is only partially identical to the reference amino acid sequence or a “functional fragment” of either, when included as part of a T cell receptor (TCR), must function to stimulate “an immune response typical for a T cell”.  Even then, because the nature of the immune response  that is stimulated, which is “typical for a T cell”, is not specified,10 it is entirely unclear just how the claimed invention must function.  What is “typical” for a T cell in terms of the immune response that is stimulated thereby?  Which type of T cell is being referred to by the disclosure at page 14.  There are multiple different types of T cells, each that has functional attributes that differ from those of the other types.  How is it that the stimulation of an immune response, which typical of a T cell, must be measured or determined to have occurred?  As it is entirely unclear, it is submitted that claim 5, inasmuch as the nucleic acids encode polypeptides comprising amino acid sequences that are only partially identical to the reference amino acid sequence (i.e., at least 90% identical)11 or “functional fragments” thereof or of polypeptides comprising the reference amino acid sequences (e.g., the entirety of the amino acid sequence set forth as SEQ ID NO: 1), even when read in light of the specification fails to inform those skilled in the art with reasonable certainty about the scope of the subject matter that is regarded by Applicant 12   
(f)	Claim 6 is drawn to the nucleic acid according to claim 1, which comprises a particular nucleotide sequence encoding a first or a second polypeptide (e.g., SEQ ID NO: 2) or a nucleotide sequence that is only partially identical to the particular (reference) nucleotide sequence (e.g., a nucleotide sequence that is 90% identical to SEQ ID NO: 2), but it is unclear if the polypeptide encoded by the latter must be a polypeptide that has or retains the functional attributes of the polypeptide encoded by the former.  In addition, in another embodiment, the nucleic acid encoding the first or second polypeptide comprises “a functional fragment” of a nucleic acid comprising a particular nucleotide sequence (e.g., SEQ ID NO: 2) or a nucleic acid comprising a nucleotide sequence that is only partially identical to the particular (reference) nucleotide sequence (e.g., a nucleotide sequence that is 90% identical to SEQ ID NO: 2), but again it is unclear what functional attributes are those that must be had or retained by each.  If it might be presumed that each of these nucleic acids must function to encode, for example, a “functional fragment” of a first or second polypeptide, which is a polypeptide that, when included as part of a T cell receptor (TCR), must function to stimulate “an immune response typical for a T cell”, then, as explained above, because it is unclear what functional attributes characterize such polypeptides, claim 6 fails to inform those skilled in the art with reasonable certainty about the scope of the subject matter that is regarded by Applicant as the invention.
(g)	Claim 9, which depends from claim 1, recites, “wherein the CDR3 region of the T cell receptor binds to human PRAME”, but it is not entirely clear to which “CDR3 region” the claim refers since claim 1 refers to more than one including not only the first mentioned “CDR3 of a T cell receptor”, but also “the CDR3 region of a TCR polypeptide” and “the CDR3 region of a TCR polypeptide”, both of which may be recognized as parts of the same T cell receptor.  So then which “CDR3 region of the T cell receptor” is it that must bind to human PRAME?  While it is not clear, it is again noted, as above, that one  polypeptide or a TCR polypeptide of a TCR to be capable of binding, in and of itself, to an antigen (e.g., human PRAME).13  Given this fact is once again submitted that it is not exactly clear what subject matter it is that is regarded as the invention. 
(h)	With further regard to claim 9, which recites, “the CDR3 region of the T cell receptor” binds to human PRAME, it is noted that according to the preceding claim (i.e., claim 1) “the CDR3 region of the TCR polypeptide and the CDR3 region of the TCR  polypeptide together bind to PRAME”.  It is not clear how claim 9 should be construed and/or if it is a proper dependent claim because, if “the CDR3 region of the TCR polypeptide and the CDR3 region of the TCR  polypeptide together bind to PRAME”, then, it would seem that it is not “the CDR3 region of the T cell receptor” alone that binds to human PRAME.
(i)	Claim 10 is drawn to the nucleic acid of “any one of embodiments D1-46”, but what are these embodiments?  It is not entirely clear and Applicant is duly reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
(j)	Claim 26 is drawn to a method for expressing a T cell receptor that specifically binds to PRAME, but the claim only recites the step of contacting a cell with a nucleic acid molecule according to claim 1 under conditions that permit the nucleic acid molecule to be incorporated by the cell.  Since the nucleic acid molecule according to claim 1 does not encode a T cell receptor it is unclear how the method is reasonably expected to be used to express a T cell receptor (unless the cell that is used is a T cell that already comprises genes encoding “a T cell receptor that specifically binds to PRAME”).  At any rate, since there is no process step that clearly relates back to the 
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the 
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
14.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention. 
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

17.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

18.	Claims 1-3, 5-6, 9-18, and 26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original 
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to a nucleic acid molecule encoding “the CDR3 region of a T cell receptor” that binds to PRAME, which comprises a first polynucleotide encoding a first polypeptide comprising the CDR3 region of a TCR  polypeptide, wherein the polypeptides together specifically bind to PRAME.  It is not altogether clear what it is that is regarded as the invention however.  Is it a nucleic acid molecule that encodes the TCR polypeptide and the TCR polypeptide of a TCR that binds to PRAME or is it something else?  Since claim 2 recites the nucleic acid molecule encodes a TCR, it stands to reason that whatever it is that is encoded by nucleic acid molecule according to claim 1 it need not be a TCR.  Is it a nucleic acid molecule that encodes only a portion of a TCR?  It would seem, given the language of the claims, that the invention may well be regarded as a nucleic acid molecule that encodes a mere portion of a TCR; yet one that must be found capable of binding to PRAME.  The problem is that it is not expected that a polypeptide consisting of only the CDR3 of a TCR polypeptide and another polypeptide consisting of only the CDR3 of a TCR polypeptide will be found to interact in such a manner that the resulting dimer is capable of binding to an antigen such as a PRAME polypeptide or even a fragment thereof or even a fragment thereof that is presented by a cell in the context of an MHC complex.  Moreover, it is not expected that a nucleic acid molecule encoding, for example, a polypeptide comprising an amino acid sequence that is at least 90% identical to SEQ ID NO: 1 (or a “functional” fragment thereof) and a polypeptide comprising an amino acid sequence that is at least 90% identical to SEQ ID NO: 4 (or a “functional” fragment thereof) will be found to be capable of binding to PRAME.15  SEQ ID NO: 1 appears to be the amino acid sequence of CDR3 of a TCR polypeptide chain of a TCR that is capable of binding to particular peptide epitope (fragment) of a human PRAME polypeptide when presented by a cell in the context of an HLA-A2; and SEQ ID NO: 4 appears to be the amino acid sequence of CDR3 of a TCR polypeptide chain of a TCR that is capable of binding to particular peptide epitope (fragment) of a human PRAME polypeptide when presented by a cell in the context of an HLA-A*0201 complex.  There is no evidence however that an intact TCR comprising a TCR polypeptide chain comprising a CDR3 comprising SEQ ID NO: 1 and a TCR polypeptide chain comprising a CDR3 comprising SEQ ID NO: 4 binds directly to PRAME (as might an antibody) when it is not presented  polypeptide chain comprising a CDR3 comprising SEQ ID NO: 1 and a TCR polypeptide chain comprising a CDR3 comprising SEQ ID NO: 4, has no particular structure will bind to a peptide fragment of human PRAME consisting of the amino acid sequence of SEQ ID NO: 89 as it is presented by a cell as part of an HLA-A*0201 complex.
In large part, given the lack of clarity and particularity with which the specification describes the claimed invention, it seems the claims merely invite one skilled in the art to complete the inventive process by discovering which nucleic acid molecules encode a polypeptide comprising CDR3 of a TCR polypeptide and a polypeptide comprising CDR3 of a TCR polypeptide, which are capable of acting together to bind to PRAME.  This is especially true since apart from the CDR3 regions, both polypeptide need not have any particular structure and, even if the polypeptides together form an intact TCR, due to the degree of structural variation that is permitted by the claims, it is submitted that the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application, so as to satisfy the written description requirement.  Once again, the appearance of mere indistinct words in a specification or a claim, even an original claim, does not satisfy the written description requirement if it does not permit one skilled in the art to immediately envisage, recognize, or distinguish the subject matter purportedly described.
Here too it seems appropriate to remind Applicant that “[patents] are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
To further elaborate upon the issues raised herein, it is aptly noted that one skilled in the art cannot presume a priori that any given polypeptide, even if fully constituting an intact TCR polypeptide or a TCR polypeptide, which is a structural variant of a known TCR polypeptide or TCR polypeptide will be capable of interacting with a TCR polypeptide or a TCR polypeptide, respectively, to form a functional TCR that is capable of recognizing and specifically binding to a given peptide-MHC complex.  According to claim 5, for example, the first and second polypeptides comprise amino acid sequences that are described as the amino acid sequences the CDR3 of a TCR polypeptide or the CDR3 of a TCR polypeptide or, in another embodiment, amino acid sequences that are only partially (i.e., at least 90%) identical to the amino acid sequences the CDR3 of a TCR polypeptide (SEQ ID NO: 1) or the CDR3 of a TCR polypeptide (SEQ ID NO: 4); and yet the specification does not appear to describe with any of the necessary clarity and particularity at least a substantial number of these structural variants that have or retain the functional attributes of their unchanged counterparts.  Moreover the specification does not appear to describe the amino acids that can be replaced, and by which other amino acids, such that a variant TCR comprising a CDR3 of a TCR polypeptide, which is only partially identical to SEQ ID NO: 1, and a CDR3 of a TCR polypeptide, which is only partially identical to SEQ ID NO: 4, has or retains the ability of the naturally occurring TCR to recognize and bind to a peptide-MHC complex comprising the peptide epitope of human PRAME consisting of the amino acid sequence of SEQ ID NO: 89 and HLA-A*0201.  According it would be necessary to empirically determine which amino acids of both SEQ ID NO: 1 and SEQ ID NO: 4 can be replaced, and by which other amino acids, such that a TCR comprising, for example, a TCR polypeptide comprising a CDR3 comprising an amino acid sequence that is 95% identical to SEQ ID polypeptide comprising a CDR3 comprising an amino acid sequence that is 98% identical to SEQ ID NO: 4 has the requisite functional capability to be used in the manner intended of the disclosed invention.16  Support for this position is found, for example, in the teachings of Alli et al. (PLoS One. 2011 Mar 23; 6 (3): e18027; pp. 1-10), which describes the results of experiments that indicate that even a single amino acid substitution within the CDR3 of a TCR polypeptide can rather dramatically affect the function of the variant TCR; see entire document (e.g., the abstract).  As Alli et al. teaches, due to the unpredictable consequences of structural alterations, enhancement of the affinity of therapeutic T cell receptors (TCR) without altering their specificity can be very a significant challenge (see, e.g., the abstract).  Notably the CDR3 loops of TCR, although very important determinants of binding specificity, are not the only portions of the TCR that are important to the function thereof since other portions play vital roles in stabilizing the overall structure of the TCR,17 as well as facilitate the interaction of the TCR with the MHC complex.18  Accordingly it is submitted that the claims are in large part merely an invitation to one skilled in the art to finish the inventive process by discovering how to produce a nucleic acid molecule that encodes a first and a second polypeptide according to the claims, which form a TCR that specifically binds to a peptide-HLA-A*0201 complex comprising the peptide epitope of human PRAME consisting of the amino acid sequence of SEQ ID NO: 89 (or which are capable of acting together to bind to PRAME). 
From the Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had 

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

It follows that the written description requirement is not met when, as is the case here, the claims lay claim to so much more than that which is actually described with clarity and particularity by the specification.
At best, given the disclosure, it might only seem obvious to try to practice the claimed invention by empirically determining which, if any, nucleic acid molecules encoding, for example, TCRs comprising a TCR polypeptide comprising a CDR3 comprising an amino acid sequence that is only partially identical (e.g., 90%) identical to the amino acid sequence SEQ ID NO: 1 are capable of binding to a peptide-HLA-A*0201 complex comprising the peptide epitope of human PRAME consisting of the amino acid sequence of SEQ ID NO: 89, but Applicant is reminded that “while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted). 
Although the specification describes a TCR having a particular structure, which evidently binds to a peptide-HLA-A*0201 complex comprising the peptide epitope of human PRAME consisting of the amino acid sequence of SEQ ID NO: 89, the claims are directed to TCRs or portions thereof that have substantially different structures.  Accordingly it is noted that the greater the variation in the genus, the less representative any particular species would be.  See In re Alonso, 88 USPQ2d 1849 (Fed. Cir. 2008).
Here, too, in this case, since the claims are drawn to nucleic acid molecules encoding such structurally disparate polypeptides, due to the unpredictable nature of the University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  In this instance, there is no language that adequately describes with the requisite clarity and particularity at least a substantial number of the claimed nucleic acid molecules that encode such structurally disparate polypeptides (e.g., TCRs), which despite the permitted variance, are still somehow capable of “specifically binding to PRAME”.  A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
Here it is aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, e.g., the ability to specifically bind to PRAME, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding nucleic acid molecules encoding polypeptides that together are capable of specifically binding to PRAME; without such nucleic acid molecules, it is impossible to practice the invention.
“‘The purpose of the [written] description requirement [of section 112, first Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).
In addition, although the skilled artisan could potentially identify nucleic acid molecules that encode TCRs having the recited structural features that might be used in practicing the claimed invention by, e.g., screening structural variants of a TCR polypeptide to determine if any are capable of forming a TCR together with a TCR polypeptide that is capable of binding to a peptide-MHC complex comprising the peptide epitope of human PRAME consisting of the amino acid sequence of SEQ ID NO: 89 and HLA-A*0201, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  So an adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
And again, while one could test a plurality of TCRs having the recited structural features to determine which, if any, have the requisite functional characteristics, a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  So, again, it is submitted that in this instance the actual inventive work of producing at 
Turning to other issues, according to claim 9, “the CDR3 region of the T cell receptor” binds to human PRAME, whereas according to claim 1 “the CDR3 region of the TCR polypeptide and the CDR3 region of the TCR  polypeptide together bind to PRAME”.  While it is not thought that the CDR3 region of a TCR should ever be said to be sufficient to bind to an antigen such as PRAME or more particularly human PRAME,19 there is an implied assertion in the claims, when considered as a whole, that a TCR such as one comprising a TCR polypeptide comprising a CDR3 comprising SEQ ID NO: 1 and a TCR polypeptide comprising a CDR3 comprising SEQ ID NO: 4 is capable of binding to any PRAME polypeptide and not necessarily human PRAME and not necessarily a peptide-HLA-A*0201 complex comprising the peptide epitope of human PRAME consisting of the amino acid sequence of SEQ ID NO: 89; and yet there appears to be no evidence disclosed by this application supporting this assertion.  First, it cannot be presumed that any given “PRAME” polypeptide, which is not human, comprises the same structure as a human PRAME polypeptide, which is known to comprise a fragment comprising the amino acid sequence of SEQ ID NO: 89.  Second there it must not be presumed that the PRAME polypeptide occurring in any species other than human will be processed in an identical manner by cells in both species; and therefore it must not be presumed that the same peptide will be presented by an MHC complex at the surface of the cells of a species of animal other than a human.20  Still, it is known that the peptide of SEQ ID NO: 89 is HLA-A*0201-restricted (i.e., it forms a complex with HLA-A*0201), but it is not known if it forms a complex with any other HLA complex in humans or with any other MHC complex in a species of animal other than human.  Given these facts it is submitted that the specification, at best, only adequately describes two TCRs having particular structures, which bind to HLA-A*0201 to form a peptide-HLA-A*0201 complex + human.21
Claims 10, 12, 15, 16, and 18 are drawn or directed to nucleic acid molecule encoding a polypeptide encoding a chimeric Caspase-9 polypeptide comprising “a multimeric ligand binding domain”.  At page 31 of the specification the disclosure provides the following definition of the term “multimeric ligand binding region”: “a ligand binding region that binds to a multimeric ligand”.  It follows from this definition that if the multimeric ligand is not known, neither can the “multimeric ligand binding region” be known.  Nevertheless, whatever it may be, it is described by function alone and it is not sufficient to describe an essential material by its function alone, if the written description requirement is to be met.  
With further regard to the chimeric Caspase-9 polypeptide, which comprises “a Caspase-9 polypeptide”, according to the disclosure at page 15, lines 2-5, it is evident that this term is being used by the claims to refer to not any one particular polypeptide having a known structure, but rather to any “fragments, variants, and the like that have the same or similar activity as” a reference Caspase-9 polypeptide.  Yet, because it is not clear which Caspase-9 polypeptide it is that is to be used as the reference, it is not possible to know or ascertain the identity of “fragments, variants, and the like that have the same or similar activity”;22 and besides, since these “Caspase-9 polypeptides” need not have any particular structure (since, e.g., their structures are “variants” of another polypeptide) there is no correlation between any one particularly identifying structural feature that is shared by at least most members of the genus of polypeptides and any one particularly identifying functional characteristic also shared by its members, which might permit one skilled in the art to envisage, recognize, or distinguish at least a 
The specification describes engineered T cells that express recombinant TCRs; not described are any other types of cells that have been transfected or transduced with an expression vector comprising nucleic acid molecules encoding first and second polypeptides as in accordance with claim 1.23  Which other types of cells are suitably used and for what purposes?  It is not clear and accordingly it is submitted that the disclosure would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of the application.
In summary, it is submitted that in this case, since the claims are so broad and the disclosure is so comparably limited, any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to in the manner intended of the disclosed invention to achieve the sought-after effects or objectives.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the properties of the claimed nucleic acid molecules, vectors, modified cells, and compositions, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

19.	Claims 1-3, 5-6, 9-18, and 26 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that 
“[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice24), it cannot be practiced without undue experimentation.
As explained in the above rejection it is not expected that a polypeptide consisting of only the CDR3 of a TCR polypeptide and another polypeptide consisting of only the CDR3 of a TCR polypeptide will be found to interact in such a manner that the resulting dimer is capable of binding to an antigen such as a PRAME polypeptide or even a fragment thereof or even a fragment thereof that is presented by a cell in the context of an MHC complex; but even if it were found that such a dimer is capable of binding to PRAME it is not clear how it might ever be used, particularly since the specification does not teach one to use such a dimer and instead appears only to teach one to use an engineered T cell that expresses an intact TCR of a particular structure, which is capable of binding to a particular PRAME peptide when presented by the cell in the context of an HLA-A*0201 complex.    
In this instance it is submitted that the specification does little more than state a hypothesis that a polypeptide comprising an amino acid sequence that is at least 90% identical to SEQ ID NO: 1 (or a “functional” fragment thereof) and a polypeptide comprising an amino acid sequence that is at least 90% identical to SEQ ID NO: 4 (or a “functional” fragment thereof) will be found to be capable of acting together to bind to PRAME and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify nucleic acid molecules encoding polypeptides comprising amino acid sequences that are at least 90% identical to SEQ ID NO: 1 (or “functional” See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 102
20.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

21.	Claims 1-3, 5, 6, 9-11, 13, 14, 17, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amir et al. (Clin. Cancer Res. 2011 Sep 1; 17 (17): 5615-25). 
Amir et al. teaches a composition comprising T cells expressing a human PRAME-specific TCR that specifically binds to an HLA-A2 tetramer presenting a peptide epitope having an amino acid sequence identical to SEQ ID NO: 89 (SLLQHLIGL), as set forth in this application, and a pharmaceutically acceptable carrier (e.g., water); see entire document (e.g., the abstract; page 5617).  Amir et al. teaches the T cells recognized multiple different tumor cell lines and leukemic cells, whereas no reactivity against a large panel of nonmalignant cells was observed (see, e.g., the abstract).  Accordingly Amir et 
It appears the T cells clones that were isolated and characterized as described by the specification are the same T cell clones that were isolated as described by Amir et al. (see, e.g., the disclosure in paragraph [0507]).  According to this particular disclosure the clone designated by the specification as “AAV54” (also referred to by the specification using other terms including “HSS1”) is the clone designated “HSS1” by Amir et al. (see, e.g., Figure 1).  Therefore, absent showing otherwise, T cell clones described by the prior art are T cell clones comprising a nucleic acid molecule encoding a PRAME-specific TCR that is indistinguishable from the claimed nucleic acid molecule.  Then, since Amir et al. discloses that the other clone (i.e., the one designated “HSS3”)25 also binds to an HLA complex comprising a peptide having the amino acid sequence set forth as SEQ ID NO: 89, it is presumed that this is the same clone as that described by the specification using the designation “AAV46” (also referred to by the specification using other terms including “HSS3”), which is also a TCR to which the claims are directed in the alternative.  Accordingly, it would appear that Amir et al. describes T cell clones comprising nucleic acid molecules encoding the very same TCRs to which the claims are directed.

22.	Claims 1-3, 9-11, 13, 14, 17, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20190256572-A1.
	U.S. Patent Application Publication No. 20190256572-A1 (Alten et al.) teaches a composition comprising a modified T cell comprising an expression vector comprising a nucleic acid molecule comprising a nucleotide sequence encoding a TCR dimer that specifically binds to an HLA-A*02-restricted peptide epitope of human PRAME consisting of an amino acid sequence identical to the amino acid sequence of SEQ ID NO: 89, as set forth by the instant application, and a pharmaceutically acceptable composition (e.g., water); see entire document (e.g., the claims and Table 2; and SEQ ID NO: 97).  Alten et al. teaches the introduction of the nucleic acid molecule or more particularly the .

Claim Rejections - 35 USC § 103
23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

24.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

25.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

26.	Claims 1, 10, 12, 14, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Amir et al. (Clin. Cancer Res. 2011 Sep 1; 17 (17): 5615-25) in view of Tey et al. (Biol. Blood Marrow Transplant. 2007 Aug; 13 (8): 913-24).
	The claims are herein drawn to a nucleic acid molecule according to claim 1, which 
Amir et al. teaches a composition comprising T cells expressing a human PRAME-specific TCR that specifically binds to an HLA-A2 tetramer presenting a peptide epitope having an amino acid sequence identical to SEQ ID NO: 89 (SLLQHLIGL), as set forth in this application, and a pharmaceutically acceptable carrier (e.g., water); see entire document (e.g., the abstract; page 5617).  Amir et al. teaches the T cells recognized multiple different tumor cell lines and leukemic cells, whereas no reactivity against a large panel of nonmalignant cells was observed (see, e.g., the abstract).  Accordingly Amir et al. teaches these PRAME-TCRs could potentially be useful in adoptive T-cell therapy with TCR engineered T cells for the treatment of patients with many different malignancies (see, e.g., page 5623).  In addition, Amir et al. teaches a nucleic acid molecule encoding the TCR, as well as T cells transduced to express the TCR; see, e.g., page 5617.  In addition, Amir et al. teaches on the basis of the possible on-target toxicity induced by the PRAME-TCR a safety strategy may be necessary to co-transduce PRAME-TCR engineered T cells with a suicide gene, which enables in vivo elimination of the engineered T cells if serious adverse events occur (page 5624). 
It appears the T cells clones that were isolated and characterized as described by the specification are the same T cell clones that were isolated as described by Amir et al. (see, e.g., the disclosure in paragraph [0507]).  According to this particular disclosure the clone designated by the specification as “AAV54” (also referred to by the specification using other terms including “HSS1”) is the clone designated “HSS1” by Amir et al. (see, e.g., Figure 1).  Therefore, absent showing otherwise, T cell clones described by the prior art are T cell clones comprising a nucleic acid molecule encoding a PRAME-specific TCR that is indistinguishable from the claimed nucleic acid molecule to which the instant claims are directed, albeit without the sequence encoding the “safety switch” comprised of a multimeric ligand binding domain or more particularly and a caspase-9 polypeptide.  26 also binds to an HLA complex comprising a peptide having the amino acid sequence set forth as SEQ ID NO: 89, it is presumed that this is the same clone as that described by the specification using the designation “AAV46” (also referred to by the specification using other terms including “HSS3”), which is also a TCR to which the claims are directed in the alternative, albeit one encoded by a nucleic acid molecule lacking the “safety switch”.  Accordingly, it would appear that Amir et al. describes T cell clones comprising nucleic acid molecules encoding the very same TCRs to which the claims are directed.
So, although Amir et al. teaches on the basis of the possible on-target toxicity induced by the PRAME-TCR a safety strategy may be necessary to cotransduce PRAME-TCR engineered T cells with a suicide gene, which enables in vivo elimination of the engineered T cells if serious adverse events occur, Amir et al. does not expressly teach producing a nucleic acid molecule encoding the PRAME-specific TCR, which comprises a promoter operatively linked to the polynucleotide encoding the TCR as well as “a multimeric ligand binding domain” and a caspase-9 polypeptide (i.e., a “safety switch”). 
This deficiency is remedied by the teachings of Tey et al. 
Tey et al. teaches the use of an inducible caspase 9 suicide gene to improve the safety of T cell therapy; see entire document (e.g., the abstract).  Tey et al. teaches the transgene consists of a suicide gene, inducible caspase 9 (iCasp9), and a selectable marker, truncated CD19, linked by a 2A-like sequence, which encodes a cleavable peptide, wherein iCasp9 consists of a drug-binding domain (FKBP12-F36V) connected via a short linker (SGGGS) to human caspase 9 (see, e.g., page 914, Figure 1).  Tey et al. teaches the system is based upon the conditional dimerization of apoptotic molecules (i.e., caspase 9) (see, e.g., page 914).  Tey et al. teaches activating iCasp9 with a small-molecule dimerizer rapidly induced the engineered T cells to undergo apoptosis (see, e.g., the abstract).  
 	It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have produced a nucleic acid molecule comprising a promoter operatively linked to a polynucleotide sequence encoding the PRAME-specific TCR, as taught by Amir et al., as well as a polynucleotide sequence .  

Conclusion
27.	No claim is allowed.

28.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	U.S. Patent Application Publication No. 20200123221-A1 teaches a T cell comprising an expression vector encoding a nucleic acid molecule encoding a TCR dimer that specifically binds to an HLA-A2-restricted peptide epitope of human PRAME consisting of an amino acid sequence identical to the amino acid sequence of SEQ ID NO: 89 as set forth by the instant application.
	Orlando et al. (Cancer Res. 2018 Jun 15; 78 (12): 3337-49; electronically published April 3, 2018) teaches T cells comprising an expression vector encoding a PRAME-specific TCR recognizing SLL peptide fragment of human PRAME in the context of HLA-A*02.
	Essand et al. (J. Intern. Med. 2013 Feb; 273 (2): 166-81) teaches genetically engineered T cells expressing recombinant TCRs, including PRAME-specific TCRs, for the treatment of cancer.
	Quintarelli et al. (Blood. 2008 Sep 1; 112 (5): 1876-85) teaches the generation of PRAME-specific CTLs expressing a recombinant TCR that binds to an HLA-A*02-restricted PRAME peptide consisting of the amino acid sequence of SLLQHILGL.
	Johnson et al. (Blood. 2009 Jul 16; 114 (3): 535-46) teaches gene therapy with human and mouse T-cell receptors mediates cancer regression and targets normal tissues expressing cognate antigen.
	Gezgin et al. (JAMA Ophthalmol. 2017 Jun 1; 135 (6): 541-9; author manuscript; 
	Morgan et al. (Science. 2006 Oct 6; 314 (5796): 126-9) teaches cancer regression resulting from transfer of genetically engineered T cells expressing a recombinant melanoma-associated antigen-specific TCR.
	Rosenberg et al. (Nat. Rev. Cancer. 2008 Apr; 8 (4): 299-308) teaches adoptive transfer of genetically engineered autologous TIL T cells expressing recombinant TCRs for the treatment of melanoma.


29.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        




slr
March 15, 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 26 was inadvertently excluded from the listing of claims drawn to the invention of Group I as identified in the restriction and election requirement set forth in the Office action mailed January 7, 2022.
        2 Claim 10 recites, “any one of embodiments D1-46 […]”.  As explained below, claims are interpreted in light of the specification, but limitations from the specification are not read into the claims; nevertheless, according to the disclosure at page 138 of the specification, embodiment D6 is “[the] nucleic acid molecule of any one of embodiments D1-D4, wherein the CDR3 region of the T cell receptor specifically binds to a PRAME polypeptide comprising the amino acid sequence QLLALLPSL (SEQ ID NO:90).”  Thus, to some notable extent it appears claim 10 is drawn in the alternative to the subject matter of a non-elected species of invention and accordingly Applicant is advised that claim 10 is, at present, only be considered to the extent that the claim reads on the elected invention and species thereof.  As noted in the Office action mailed January 7, 2022, upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 C.F.R. § 1.141.
        3 Notably there is a reference to SEQ ID NO: 23 at page 167 of the specification, but the sequence that is identified thereby is not disclosed.  Instead there is only an indication that SEQ ID NO: 23 is “reserved”.
        
        4 M.P.E.P. 2173.05(s) states: “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant's convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
        5 The sequences are 58.6% identical when aligned.
        
        6 The sequences are 48.8% identical when aligned.
        7 As an example, it is known that alternative splicing of the gene encoding human “PRAME” gives rise to multiple transcript variants encoding structurally and functionally disparate isoforms or variants of “PRAME”. See, e.g., https://www.ncbi.nlm.nih.gov/gene/23532.
        
        8 In this instance, it appears “PRAME” may be a designation used in the art to refer to polypeptides (orthologs) occurring in a very large number of different mammals (and other animals) including, for example, human, rat, badger, panda, cat, and dog.  To which one or more of these polypeptides are the claims directed?
        9 Insofar as the claims are directed to a nucleic acid molecule encoding a first polypeptide comprising the amino acid sequence of SEQ ID NO: 23 or a variant or functional fragment thereof, it is not possible to further examine the claims.  So, for example, at present, it is only possible to examine claim 5 to the extent that the claim reads on the first recited embodiment in which the first polypeptide comprises SEQ ID NO: 1 or a variant or functional fragment thereof.
        10 What may be “typical” for one T cell may be atypical for another; and moreover what may be regarded as “typical of a T cell” by one artisan may be regarded as atypical of a T cell by a different artisan.  For example, a TH1 effector cell may be said act typically to stimulate an inflammatory type of immune response; but a regulatory T cell (Treg) may be said act typically to secrete cytokines such as IL-10 and TGF- to stimulate the induction of tolerogenic dendritic cells and anti-inflammatory M2 macrophages, which in turn stimulate the de novo induction of Tr1 cells and Tregs.  The specification does not define the features of the typical T cell or the nature of the immune response that is characteristically stimulated by the typical T cell and therefore it cannot be ascertained what functional attributes are those that characterize the immune response stimulated, which is “typical for a T cell”. 
        
        11 Notably “a functional fragment” is understood to be “functional”, but what of the polypeptide comprising an amino acid sequence that is only partially identical to a reference amino acid sequence (e.g., a polypeptide having an amino acid sequence that is 90% identical to SEQ ID NO: 1)?  Must it too be “functional”?  Must it function in a manner identical to a polypeptide having an amino acid sequence that is identical to the reference amino acid sequence?  It is again unclear.
        
        12 Here Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
        13 See the rejections of the claims under 35 U.S.C. § 112(a), which follows.
        14 See M.P.E.P. § 2172 (II).
        15 See, e.g., claim 5.
        16 Notably the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
        17 See, e.g., Borg et al. (Nat. Immunol. 2005 Feb; 6 (2): 171-80); see entire document (e.g., the abstract).
        
        18 Dunn et al. (Protein Sci. 2006 Apr; 15 (4): 710-21) teaches CDR2 appear to be involved in contacting the MHC surface and not the bound peptide; see entire document (e.g., the abstract).  Dunn et al. teaches alterations to CDR2 can drastically affect the functional attributes of a TCR by causing changes in the affinity of the TCR for the MHC complex (see, e.g., the abstract).
        
        19 See the discussion above.
        
        20 Claim 10 recites the CDR3 region of the T cell receptor binds to a peptide-MHC complex, wherein the MHC molecule is a MHC class I HLA molecule, but not necessarily HLA-A*0201, the only class I HLA molecule known to bind to the peptide of SEQ ID NO: 89.
        
        21 These TCRs are those expressed by T cell clones having the designations “54SLL” and “46SLL” (see, e.g., Figures 17 and 18).
        
        22 Even if it were made evident which Caspase-9 polypeptide is to be used as a reference, it is not clear what function it or the “fragment, variant, or the like” must share with the reference; and even if it were the specification fails to appear to describe which portions of any given Caspase-9 polypeptide must be retained and/or which amino acids of the sequence thereof must be conserved such that the resultant fragment or variant has or retains the activity of the “parent” polypeptide.  Notably it is well understood in the art that one cannot generally predict the consequence of structural alterations upon the activity or function of a given polypeptide (e.g., human Caspase-9). 
        
        23 Only according to claim 17 is the cell a T cell.
        24 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        25 See, e.g., Figure 1.
        26 See, e.g., Figure 1.